Title: To Thomas Jefferson from William Tatham, 4 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            
                        Dr. Sir.
                     
                            Norfolk July 4th. 1807.
                        
                        The perpetual anxiety which subsists here, to hear speedily from the Federal City, has induced me to submit
                            to Your consideration the adoption of a public, & commercial, Tellagraph, in some plan similar
                            to the idea transmitted.
                        I would recommend the adoption of the following method vizt.
                        [GRAPHIC IN MANUSCRIPT] As these numerical Characters are competent to denote any extent in Numbers, some particular Dictionary may
                            be numbered as a Key; and Common Place Sentences, Questions & Answers, &c, may be found to suit numbering (under some Especial Signal) denoting sentences, & printed in a Sentence
                            book, which may be afterward numbered by hand, to suit the Confidential intercourse of Government. Flag Staffs may be
                            also planted at the Tellegraphs, & Signals denoting Nations, Ships, Brigs, &c. &c may be hoisted in
                            further explanation; & to confer with our Ships at Sea; with our Forts &c.
                        Thus if we allow fifteen Stations between the City of Washington & Cape Henry; & each movement (per
                            Question & Answer) to require One minute of time, on a clear day, The Question will be put & Answered in half an Hour.
                        If you think it proper to go into farther detail Enquiries I will chearfully pursue them, or carry them into
                            effect. 
                  All is Quiet here, in haste Dr Sir Your obt H Servt
                        
                            Wm Tatham
                     
                            3d. July (for 4th. Post) 1807
                        
                    